United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1577
                                  ___________

David A. Carney,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Victoria Hess, Correctional Officer,    *
NECC; Terry White, Correctional         * [UNPUBLISHED]
Officer, NECC; Jim Long,                *
Correctional Officer, NECC,             *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: March 27, 2008
                               Filed: April 3, 2008
                                ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

     David Carney appeals the district court’s1 order granting defendants’ summary
judgment motion in his 42 U.S.C. § 1983 action. Upon de novo review, see Rouse v.
Benson, 193 F.3d 936, 939 (8th Cir. 1999), we conclude summary judgment in favor




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
of defendants was proper. Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B.
                      ______________________________




                                        -2-